Order modified so as to provide for an open commission to issue to take the testimony of witnesses at New Orleans, La. The necessary expenses and disbursements of both parties incident to the execution of such commission to be borne by the defendants; the amount to be allowed to the plaintiff to be fixed on the settlement of the order; and meanwhile, and until the return of such commission, the trial of the issues herein to be stayed; and as so modified the order appealed from is affirmed, without costs. If defendants do not proceed within ten days to execute the commission, the order appealed from is affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. Settle order on notice. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Glennon, JJ.